DISMISS and Opinion Filed January 29, 2020




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-20-00033-CR

                          REGINALD ARLEIGH NOBLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                              MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Bridges
       Reginald Arleigh Noble filed a notice of appeal on January 6, 2020, stating he is appealing

the “trial court’s jurisdictional defect – void judgment.” Noble was convicted of aggravated sexual

assault of a child and sentenced to life in prison. His conviction was affirmed on direct appeal. See

Noble v. State, No. 08-01-00035-CR, 2002 WL 221886 (Tex. App.—El Paso Feb. 4, 2002, pet.

ref’d) (not designated for publication). In his January 2020 notice of appeal, Noble claims that

Criminal District Court No. 4 lacked jurisdiction to convict him in 2000.

       Despite Noble’s claim that this is a civil interlocutory appeal, this proceeding is a collateral

attack on a final criminal conviction and, as we have repeatedly informed Noble, falls within the

scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07. “It is well established that only the Court
of Criminal Appeals possesses the authority to grant relief in a post-conviction habeas corpus

proceeding where there is a final felony conviction.” Padieu v. Court of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (quoting Ex parte Alexander, 685 S.W.2d
57, 60 (Tex. Crim. App. 1985) and citing TEX. CODE CRIM. PROC. art. 11.07 § 5); see Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). “Article 11.07

contains no role for the courts of appeals; the only courts referred to are the convicting court and

the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding).

       Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200033F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 REGINALD ARLEIGH NOBLE,                          On Appeal from the Criminal District Court
 Appellant                                        No. 4, Dallas County, Texas
                                                  Trial Court Cause No. F00-50025-K.
 No. 05-20-00033-CR       V.                      Opinion delivered by Justice Bridges,
                                                  Justices Whitehill and Nowell participating.
 THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 29, 2020




                                            –3–